UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CURTIS WAYNE TALIAFERRO,
Plaintiff-Appellant,

v.

ASSOCIATES CORPORATION OF NORTH
AMERICA, a Texas Corporation;
ASSOCIATES FIRST CAPITAL
CORPORATION, a Delaware
Corporation; ASSOCIATES FIRST
                                                               No. 00-1088
CAPITAL CORPORATION, Short-Term
Disability Plan; ASSOCIATES FIRST
CAPITAL CORPORATION, Long-Term
Disability Plan; ASSOCIATES FIRST
CAPITAL CORPORATION, Pension Plan;
AETNA U. S. HEALTHCARE, a Texas
Corporation; ASSOCIATES FINANCIAL
SERVICES, INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-98-2894-2-23AJ)

Submitted: July 31, 2000

Decided: August 14, 2000

Before WIDENER, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Ray P. McClain, RAY P. MCCLAIN, ATTORNEY, P.A., Charles-
ton, South Carolina, for Appellant. J. Lewis Sapp, Kelly Michael
Hundley, Patrick L. Lail, ELARBEE, THOMPSON & TRAPNELL,
L.L.P., Atlanta, Georgia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Curtis Wayne Taliaferro appeals from the district court's order
granting summary judgment for Defendants on his claim that Defen-
dants improperly denied him disability benefits under their short term
and long term disability plans. On appeal, Taliaferro argues that the
district court erred in determining the standard of review of the plans'
denial of his claim for benefits, that he timely submitted his claims
for benefits, and that he presented enough evidence to establish a gen-
uine issue of fact as to whether he was "disabled." Finding no revers-
ible error, we affirm.

Taliaferro presented evidence that his physician determined him to
be disabled as of June 12, 1997. Despite this determination, Taliaferro
continued to work, performing all of the duties of his position as
Branch Manager of the Associates Financial Services Company's
branch in Orangeburg, South Carolina, until October, 1, 1997, when
he was terminated from his employment due to his continued mis-
treatment of employees. Following his termination, Taliaferro applied
for disability benefits under Associates' short term disability plan
(STD) and its long-term disability plan (LTD).

After the claims administrator denied his application and this deci-
sion was upheld on review, Taliaferro filed a complaint in the district

                    2
court alleging, inter alia, that he was denied disability benefits in vio-
lation of ERISA. The district court granted Defendants' motion for
summary judgment on all claims. As for the ERISA claim, the court
found that the plans conferred discretion to the plan administrator, the
claims administrator, and the plan insurer, and therefore the scope of
review was limited to whether the denial of benefits was an abuse of
discretion. The court then found that Taliaferro's application for bene-
fits was filed after he was terminated from his employment. At that
time, Taliaferro was no longer covered under the disability plans,
which terminated coverage on the date his employment ended. The
court also noted: "If the plan were construed so as to require de novo
review, the result would be the same as there is nothing in the record
to contradict the substantial evidence supporting the conclusion that
Mr. Taliaferro was not eligible for disability benefits because he was
terminated prior to his application for those benefits." (JA at 343
n.12).

We agree with the district court that under de novo review, the
result would be the same. Therefore, we need not address whether the
language in the plans confer discretion on the administrator such that
review is for abuse of discretion.

The plans provide that STD and LTD coverage ends on the date
employment ends. Taliaferro's employment was terminated on Octo-
ber 1, 1997. Accordingly, under the terms of the plans, his coverage
under the STD and LTD plans ended on that date. See Lockhart v.
UMWA 1974 Pension Trust, 5 F.3d 74, 78 (4th Cir. 1993) ("The
award of benefits under any ERISA plan is governed in the first
instance by the language of the plan itself."). The district court prop-
erly found that Taliaferro was not eligible for benefits when he filed
his claim for disability after October 1, 1997, claiming a disability as
of that date or even before that date.*

Taliaferro asserts that he verbally requested to file for disability
benefits at the time of his termination and, construing all reasonable
_________________________________________________________________
*The denial of benefits was not because the claim was not made within
the eligibility period, but because Taliaferro was not "disabled" as
defined by the plans on or before October 1, 1997. After October 1,
1997, he was no longer a covered employee.

                     3
inferences in his favor, see Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986), this should be deemed an "application" for benefits.
However, such a verbal request was not sufficient under the language
of the plans, which required a written application. See 29 C.F.R.
§ 2560.503-1(d) (1999); Stuhlreyer v. Armco, Inc., 12 F.3d 75, 79 (6th
Cir. 1993).

Taliaferro contends that because he was disabled under South Car-
olina law and he was found disabled under the definitions of the
Social Security Administration, he was disabled for purposes of the
STD and LTD plans. However, these findings are based on different
definitions of "disability." See Elliott v. Sara Lee Corp., 190 F.3d
601, 607 (4th Cir. 1999).

Taliaferro also argues that he was, in fact, disabled while he was
covered under the plans. Although he continued to work after his phy-
sician determined that he was disabled, he asserts that he was not per-
forming his duties in "the usual and customary manner." He contends
that the pain medication that he was taking for his disabling back
injury caused him to mistreat his employees, which, in turn, led to his
termination.

Defendants' plans provide that disability is a prerequisite for bene-
fits under either the STD or the LTD plan. Under the STD plan
"[d]isability means a physical or mental condition or illness that keeps
you from being able to perform the duties of your regular job (or
other duties your supervisor assigns) for more than one week." The
LTD plan's definition of "totally disabled" is having "a physical or
mental impairment that keeps you from being able to work." Here,
because Taliaferro continued to perform the "duties of [his] regular
job" he was not disabled under the plans. See LeFebre v. Westing-
house Elec. Corp., 747 F.2d 197, 202, 208 (4th Cir. 1984) (upholding
plan trustee's denial of benefits when, despite his doctor's determina-
tion of a disability, LeFebre worked until he was fired); Brown v.
Seitz Foods, Inc. Disability Benefit Plan, 140 F.3d 1198, 1199-2000
(8th Cir. 1998) (denying benefit coverage when Brown worked up
until the day he was fired and therefore could not show that he was
unable to perform the duties of his occupation before he was fired).

Because Taliaferro was not disabled within the meaning of the
plans while he was covered under the plans, see Lockhart, 5 F.3d at

                    4
78 (benefits eligibility under ERISA plan governed by language of the
plan), we affirm the district court's order granting summary judgment
for the Defendants. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    5